      Case 1:18-cv-03456-AJN-GWG Document 93 Filed 03/12/20 Page 1 of 1
                             PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600
                                  Contact@ParkerHanski.com




                                                             March 12, 2020
Via ECF
The Honorable Alison J. Nathan
United States District Judge
Southern District of New York


       Re:     Dedra De La Rosa v. Aspenly Co. LLC and Pure Green NYC 8th Street Corp

               Docket No. 1:18-cv-03456 (AJN)(GWG)

Dear Judge Nathan:

        We represent the plaintiff in the above-entitled action. We write to respectfully ask the
Court to inform the court that the defendant has refused to participate in drafting and submitting
the proposed trial filings that are due today. Accordingly, plaintiff hereby submits the trial
filings as drafted by plaintiff.

       Thank you for your time and attention to this matter. With kindest regards, I am

                                                     very truly yours,

                                                          /s/
                                                     Glen H. Parker, Esq.
